A decree, dismissing a bill of complaint upon the merits, absolutely, without reservation, after a hearing upon pleadings and proofs, is conclusive against the *32claims made by the bill, in any subsequent litigation between the same parties, or those claiming under them.
The finding of a referee, concurred in by the Supreme Court, upon conflicting evidence, will not be reversed by this court.
A purchaser at sheriff’s sale, taking possession by virtue of his purchase, cannot be regarded as holding adversely to the title under which the judgment debtor held. The purchaser acquires the possession of the judgment debtor, with all its incidents and limitations.
One tenant in common, in possession of real estate, having in his hand proceeds of the estate sufficient for the payment of taxes and assessments, cannot acquire for his exclusive benefit the right of a purchaser at a sale for such taxes or assessments. Where he obtains such right by purchase, he will hold it for the benefit of himself and his co-tenants.
(See 7 Barb. 91; 7 N. Y. 523, S. C.)